Opinion issued November13, 2003














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00123-CV
____________

WILLIE G. CRAYTON, III a/k/a WILLIAM CRAYTON, DARLENE
CRAYTON, AND ALL OCCUPANTS,  Appellants

V.

THE LODGE AT SHADOW LAKE,  Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 785317




MEMORANDUM  OPINION
          This is an appeal from a judgment signed February 10, 2003.  Appellants have
invoked the jurisdiction of this Court by filing a notice of appeal, but they have  not
paid the appellate filing fee.  On April 3, 2003, this Court ordered that unless, within
15 days of the date of the order, appellant paid the appellate filing fee, his appeal
would be dismissed.  The 15 days have expired and appellant has not paid the
appellate filing fee.
          Accordingly, we dismiss the appeal. See Tex. R. App. P. 5; 42.3(b)(c).
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Higley.